10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-11605-SVW-E Document 26 Filed 06/14/21 Page 1of3 Page ID #:164

Joseph R. Manning, Jr., Esq. (State Bar No. 223381)

MANNING LAW, APC

20062 SW Birch Street, Ste. 200
Newport Beach, CA 92660
Office: (949) 200-8755

DisabilityRights@manninglawoffice.com

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JAMES SHAYLER, an individual,

Plaintiff,

UNLIMITED, LIMITED
LIABILITY COMPANY, a
California limited liability company;
and DOES 1-10, inclusive,

Defendants.

 

 

I, David Fitzgerald, declare as follows:

Case No. 2:20-cv-11605-SVW-E

DECLARATION OF DAVID
FITZGERALD IN RESPONSE TO THE
COURT’S ORDER DATED JUNE 3,
2021

l. Iam an attorney duly admitted to practice before this Court. | am an

associate employed at Manning Law, APC, attorneys of record for Plaintiff JAMES

SHAYLER (“Plaintiff”) in the above-entitled action, and, in that capacity, I am

familiar with this matter. Based on my own experience and knowledge, I can testify

to the following.

1

 

DECLARATION

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-11605-SVW-E Document 26 Filed 06/14/21 Page 2o0f3 Page ID #:165

2. This declaration is submitted in response to the Court’s Order dated
June 3, 2021 (“Order”). In the Order, the Court found that Manning Law, APC had
submitted what the Court characterized as false and misleading billing statements.
In the Order, the Court issued an additional Order to Show Cause that ordered three
attorneys associated with Manning Law, APC, including me, to show cause why
sanctions should not be imposed against us for “knowingly filing or contributing to
inaccurate and misleading billing statements.”

3. As I stated in my previously filed Declaration dated May 10, 2021, I
have assisted with the drafting of many pleadings and other documents on numerous
cases in this office, including but not limited to working on the matters before this
Court and drafting several of the listed Applications for Default Judgment as
referenced by the Court in its Order.

4. In response to the Court’s Order, I reviewed the billing statements and
associated filings that were the subject of the Order. I did not sign or file any of the
pleadings or associated materials addressed by the Order, including the billing
statements submitted in support of fee requests.

5. Regarding the billing statements submitted to the Court, for the matters
I worked on, I would review a draft billing statement prepared by a staff person and
confirm that the stated tasks had been performed, and that I had spent at least the
amount of time indicated for each specific task. If I had spent more time than
indicated, I would not increase the stated amount, according to our office policy
concerning the amount of time for which we would seek to recover fees. I never
spent less time on a task than the amount of time indicated on the billing statement. I
would then provide the final draft to Mr. Manning for his review. I was not involved
in the actual filing of any of these statements.

6. At all times and in connection with the tasks described here, I acted in
good faith. I did not intend to cause injury or create a negative impact on any

litigation by complying with my office’s policy with regard to the billing statements

2

DECLARATION

 
oO CO Ss DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-11605-SVW-E Document 26 Filed 06/14/21 Page 3o0f3 Page ID #:166

at issue. I did not intend to abuse the judicial process or mislead the Court. To the
extent that my involvement is found to be at all improper, I sincerely apologize to
the Court and respectfully request that sanctions not be imposed against me.

I declare under penalty of perjury under the law of the State of California that

the foregoing is true and correct.

Dated: June 14, 2021

 

7
David Fitzgerald, Esq.

 

3

 

DECLARATION

 
